                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

R. ALEXANDER ACOSTA,                             )
SECRETARY OF LABOR,                              )
U.S. DEPARTMENT OF LABOR,                        )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )           No. 4:18-cv-186-DGK
                                                 )
GUADALAJARA, INC., et al.,                       )
                                                 )
                       Defendants.               )

                ORDER DENYING MOTION FOR CONSENT JUDGMENT
       This lawsuit arises out of the Department of Labor’s allegations that Defendants violated

the minimum wage, overtime, and recordkeeping provisions of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq. Now before the Court is the parties’ agreed upon Motion for

Entry of Consent Judgment (Doc. 18). Because the Court is unable to discern any reason why it

should approve the proposed settlement, the motion is DENIED WITHOUT PREJUDICE.

       “Although the law favors settlements, federal courts in adopting consent decrees are not

mere recorder[s] of contracts from whom parties can purchase injunctions.” Angela R. by

Hesselbein v. Clinton, 999 F.2d 320, 324 (8th Cir. 1993) (internal quotation omitted). “Before

approving a class action settlement and entering the requested consent decree . . . a federal court

must determine that the settlement is consistent with the statute the consent judgment is to enforce

and fairly and reasonably resolves the controversy in a manner consistent with the public interest.”

Id. (internal quotation omitted).

       The justification for the proposed judgment is this: “In support of this Motion, Plaintiff

states that Defendants have consented to the entry of this Judgment.” Mot. at 1. Also, in an email

accompanying the proposed consent judgment, counsel suggests that the consent judgment is
modeled on an unopposed consent judgment the Court approved in Acosta v. Legend of Asia, LLC,

No. 4:16-cv-00549-DGK.

        The proposed settlement here is very different from the one the Court approved in Legend

of Asia, albeit on an equally sparse record. In that case, the Court approved the consent judgment

in spite of the bare-bones suggestions in support because the judgment required defendants to pay

a $10,000 penalty and pay their employees $150,000 in back wages, overtime compensation, and

liquidated damages. It was clear from the amounts the defendants paid that the consent judgment

furthered the FLSA’s statutory purpose and “fairly and reasonably” resolved the case “in a manner

consistent with the public interest” by requiring the defendants to pay their employees at least a

portion of the amount allegedly owed.

        That is not the case here. The consent judgment does not require Defendants to pay

damages or even admit wrongdoing.1               In fact, other than agreeing to a one-time audit of

Defendants’ payroll-keeping practices during a two-week period, the consent judgment only

requires Defendants to not violate the FLSA in the future—something the law already requires.

Hence, the consent judgment looks suspiciously like a dismissal. While such a result might be

justified,2 if so, the parties should explain why on the record. On the other hand, if there is any

merit to the Complaint’s allegations that Defendants failed to pay twenty-nine employees all their

wages due during a three-year period, it is difficult to see how the proposed consent decree “fairly

and reasonably resolves the controversy in a manner consistent with the public interest.”




1
  The proposed consent judgment states Defendants “have agreed to the entry of this Judgment without admission but
without contest pursuant to an agreement between the parties.” Proposed Consent Judg. at 1 (emphasis added).
2
  For example, if the Department of Labor discovered after filing suit that the employees had, in fact, been paid
everything they were owed, and that Defendants had merely committed de minimis violations of the FLSA’s record
keeping provisions.

                                                        2
       In short, the parties need to provide more information explaining why the proposed

judgment is consistent with the FLSA’s enforcement provisions and fairly and reasonably resolves

the controversy in a manner consistent with the public interest.

       The motion (Doc. 18) is DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

Date: October 29, 2018                               /s/ Greg Kays
                                                     GREG KAYS, CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 3
